DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudolph ‘678 (U.S. Patent 5,480,678).
Claim 1- Rudolph ‘678 teaches a process for densifying annular porous substrates by chemical vapour infiltration (Abstract, Column 3 Lines 41-53), the process comprising:
providing a plurality of unit modules (Figure 20, three modules separated or enclosed by elements 272; Column 15 Line 66 – Column 16 Line 20), each unit module comprising a support plate (Figure 20, element 204 base plate or element 
forming stacks of unit modules in the chamber of a densification furnace (Figure 20, Column 15 Line 66 – Column 16 Line 5; see also Column 16 Lines 33-41,  multiple stacks of modules may be formed in a densification chamber), each stack comprising at least one second unit module stacked on a first unit module, the support plate of the second unit module resting on the second free end of the cylinder of the first unit module, the central gas inlet opening of the second unit module communicating with the internal volume of the stack of substrates of the first unit module, and the gas outlet openings of the second unit module 
injecting into the stacks of unit modules a gas phase comprising a gas precursor of a matrix material to be deposited within the porosity of the substrates (Column 5 Lines 41-47 and 60-64).  
Claim 2- Rudolph ‘678 teaches the process as claimed in claim 1, wherein each cylinder is made of graphite (Column 14 Lines 40-42, monolithic graphite is a preferred fixture material).  
Claim 3- Rudolph ‘678 teaches the process as claimed in claim 1, wherein each unit module comprises shims (Figure 20 element 234, ring spacer substrates) between the porous substrates, each shim providing   a leakage passage between the internal volume of the stack of substrates and the external volume to the stack of substrates (as discussed in the rejection of Claim 1, Figure 10 shows gas flow through the ring spacer substrates).  
Claim 6- Rudolph ‘678 teaches the process as claimed in claim 1, wherein the chamber of the densification furnace is delimited by a susceptor coupled to an inductor (Column 10 Line 66 – Column 11 Line 13, gas preheaters for use in the densification furnace comprise susceptors inductively coupled to induction coils).
Claim 7- Rudolph ‘678 teaches the process as claimed in claim 1, wherein each annular porous substrate comprises carbon (Column 6 Lines 42-46, Column 13 Lines 16-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph ‘678 as applied to Claim 1 above.
Claim 4- Rudolph ‘678 teaches the process as claimed in claim 1, wherein each support plate is circular in shape (e.g. Figure 9, circular base plate) and has a diameter larger than the outer diameter of an annular porous substrate (e.g. Figure 9, the substrate stack fits in the diameter of the support plate).  Rudolph ‘678 does not specifically teach a size of the support plate relative to the substrates.  It would have been an obvious matter of design choice to select a support plate diameter commensurate with the claim limitation, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 8- Rudolph ‘678 teaches the process as claimed in claim 1, wherein each annular porous substrate constitutes a preform for a brake disc (Column 6 Lines 42-46, Column 13 Lines 16-18).  Rudolph ‘678 does not expressly say the brake disc preforms are fibrous.  However, Rudolph ‘678 teaches that CVI/CVD is desirable for brake disc formation (e.g. Column 1 Lines 19 – 25) and discloses that CVI/CVD may suitably be performed on fibrous substrates (Column 2 Lines 60-64).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have selected fibrous substrates for use in Rudolph ‘678, as Rudolph ‘678 discloses that the class of processes disclosed therein may suitably be performed using fibrous preforms.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rudolph ‘678 as applied to claim 1 above, and further in view of Dovids ‘677 (U.S. PGPub 2018/0122677).
Claim 5- Rudolph ‘678 teaches the process as claimed in Claim 1 but does not expressly teach or suggest wherein, to form a stack of annular porous substrate on the support plate of a unit module, arms of a loading device are inserted into the unit module through the outlet openings of the support plate, the stack of substrates is formed on the ends of the arms inserted into the unit module, and the arms are removed from the unit module so as to deposit the stack thus formed on the support plate.  Dovids ‘677 is drawn generally to the formation of substrate stacks and their transference between locations (Abstract, PG 0077) and teaches that arm-mounted robots (PG 0075) may be used to add or remove substrates to a stack (PG 0077), the stack then to be placed into e.g. a storage container (PG 0081).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Rudolph ‘678 to utilize robots to transfer preforms as suggested by Dovids ‘677, as Rudolph ‘678 wants to place preforms into a chamber for processing and Dovids ‘677 teaches that robots are a known way to transfer groups of objects between locations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712